                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
ANGEL A. FLORES,
                                                                      ORDER
                            Plaintiff,
                                                                   17-cv-526-bbc
              v.

DR. KING,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       On February 11, 2019, defendant Dr. King moved for summary judgment on pro se

plaintiff Angel A. Flores’s claim that defendant failed to refer him to a cardiologist for his

serious heart condition. Dkt. #47. Plaintiff’s opposition materials were due on March 14,

2019, but he has not responded to defendant’s motion. On May 10, I gave plaintiff until

May 20 to file a response to defendant’s motion for summary judgment and warned him that

his case would be dismissed for failure to prosecute if he did not respond. Dkt. #52. The

deadline has passed, and the court has received nothing from plaintiff. Accordingly, I am

dismissing this case with prejudice for plaintiff’s failure to prosecute. James v. McDonald’s

Corp., 417 F.3d 672, 681 (7th Cir. 2005) (“A district court has the authority under Federal

Rule of Civil Procedure 41(b) to enter a sua sponte order of dismissal for lack of

prosecution.”).

                                          ORDER

       IT IS ORDERED that plaintiff Angel A. Flores’ claims are DISMISSED WITH

PREJUDICE for his failure to prosecute them. The clerk of court is directed to enter


                                              1
judgment for defendant Dr. King and close this case.

             Entered this 24th day of May, 2019.




                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                           2
